Citation Nr: 1829504	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  08-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, anxiety and hallucinations.

2.  Entitlement to service connection for residuals of a right eye injury.

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a disability of the lungs.
REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971, with additional service in the Marine Corps Reserve from December 1979 to December 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Veterans Law Judge at a Travel Board hearing at the RO in March 2011.  A transcript of her testimony is of record.  The Veterans Law Judge who held this hearing is no longer employed by the Board and the Veteran has waived the opportunity for a new hearing.

These issues were previously before the Board in June 2011, at which time the appeal was remanded for additional development.  In October 2016, the Board denied the above claims.
The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order pursuant to a June 2017 Joint Motion for Remand (JMR), the Court vacated the Board's denial of the above seven issues.  These issues are once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board remanded the appeal to obtain outstanding VA treatment records from the Marlin VA medical facility from 1972 to 1974.  The Board noted that since the Marlin VA facility had been closed for a number of years, the RO should ascertain whether these records had been sent to another facility, and if so, to obtain them from that facility.  The Board also instructed that, if necessary, a request for the retired/archived records should be made.  In September 2011, VA requested records from the Temple VA Medical Center.  In response, the Central Texas Veterans Health Care System indicated that the appellant was not found to be registered in the system at the Central Texas VA Medical Center.  The parties to the JMR observed, however, that the Central Texas Veterans Health Care System did not provide a specific response as to whether the appellant's records had been retired and, as such, the RO did not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The parties to the JMR also found that Board failed to provide an adequate statement of reasons and bases as to its conclusion that a VA examination was not warranted in regard to the claim for entitlement to service connection for an acquired psychiatric disorder.  Although the Board found that a VA examination was not necessary because there was "no competent evidence suggesting the current condition was related to service," the parties to the JMR observed that in a November 2010 VA treatment record, a Ph.D. opined that the Veteran's symptoms were consistent with her claim that she was assaulted while on active duty.
In light of the above, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Central Texas Veterans Health Care System to ascertain whether any records from the Marlin VA medical facility from 1972 to 1974 have been retired.  Then, if indicated, undertake appropriate action to obtain any identified records.  All requests and responses for records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination regarding the etiology of any current acquired psychiatric disorder, to include PTSD.  The examiner should review the file prior to the examination and indicate that such a review has taken place.

The examiner should identify all psychiatric conditions present, and for each identified psychiatric condition, including PTSD, the examiner should provide an opinion as to whether the identified psychiatric condition is at least as likely as not (50 percent or greater) related to the Veteran's reported in service stressors/service experiences.

A complete rationale should be provided for all opinions.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




